DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 4/21/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as used in the current rejection. In response to the added limitations of at least one port including a fluidic conduit, reference Kutter et al is looked to, as detailed in the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 11, 13, 14, 15, 16, 22-25, 35, 38 rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al (20190023422) in view of Darooka (20130221162) in view of Allen et al (20150069188) in view of Kutter et al (8393582).
In regards to claim 10, Nicholson discloses a system comprising:
a launch vehicle ([0036] discloses launch vehicle) configured to deliver one or more payloads (Fig. 2L ref. 102) to space, the launch vehicle having an adapter structure (adaptor comprising at least ref. 182) including:
one or more walls (at least ref. 182 comprises wall/surface as suggested by figures in the instant application) enclosing a cavity (Fig. 2L inner space volume of ref. 182), and at least one port ([0036] discloses “Secondary Payload Adaptor (ESPA or ESPA ring’ accordingly comprising ports for secondary payload, Fig. 2L port are where ref. 102 are coupled) in the one or more walls (walls of ref. 182),
Nicholson not expressly disclose as taught by Kutter: 
the at least one port including a fluidic conduit (Kutter teaches an adaptor ring comprising a port and a conduit that extends from the port within a detachable payload, Fig. 3B seen in ghost lines, C8:23 “propellant from OPADS' propellant storage tank 30 maybe be transferred to a storage tank 27 associated with the propulsion module of each individual payload”); 
It would have been obvious to one of ordinary skill in the art at the time of filling to modify Nicholson with Kutter by providing at least one port including a fluidic conduit from the adaptor ring to the adaptable payload in order to route propellant from the internal propellant tank to a tank within the payload to allow for refueling of the payload after it reattaches to the adaptor.  
Nicholson as combined further discloses: 
a payload (Nicholson ref. 102) configured to couple to the launch vehicle via the at least one port of the adapter structure (Nicholson as seen Fig. 2L ref. 102 coupled to adaptor structure);
while Nicholson discloses servicing other spacecraft with propellant from the adaptor, thus a tank is present to hold the propellant, Nicholson does not expressly disclose:
a tank disposed within the cavity of the adaptor structure and configured to 
(i) be filled with a propellant before launch.
Darooka teaches a tank disposed within a cavity of a spacecraft adaptor (Figs. 5 and 6 ref. 150 within cavity of payload adaptor ref. 100, [0018] “payload adapter 100 may comprise a Secondary Payload Adapter (ESPA)”’).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nicholson with Darooka by providing a propellant tank is disposed within the cavity of the adaptor structure in order to hold extra propellant for refueling the attached payloads or other satellites.
Nicholson as combined does not expressly disclose as taught by Allen: 
the tank is configured to (i) be filled with a propellant before launch (Allen [0082] teaches a propellant tank that “are used to store all the propellant to be transferred to the client satellite” and “are filled with propellant prior to launch’).
It would have been obvious to one of ordinary skill in the art at the time of filling to modify Nicholson as combined with Allen by providing the tank is filled with propellant before launch in order to supply a ensure propellant is available to serviced payload vehicles without spending extra time docking with refueling vehicles.
Nicholson as combined further discloses: 
(ii) store the propellant for transfer to the payload via the fluidic conduit before the payload detaches from the adaptor structure. (Nicolson [0047] “a portion of the system 10 (e.g., the pods 102, the spacecraft servicing device 100, and/or the resupply device 30) may couple with another portion of the system 10 or to an external device (e.g., the pods 102, the spacecraft servicing device 100, and/or the spacecraft 20) to supply (e.g., refill, replenish, supplement, etc.) the device with one or more consumables (e.g., fuel, gas, componentry, etc.)” accordingly propellant may be supplied from the servicing device to the payload to refuel the payload ref. 102, for this the payload would have to be attached to the adaptor and propellant stored, also [0048)).

In the alternative, if Nicholson is found to not disclose: 
(ii) store the propellant for transfer to the payload before the payload detaches from the adaptor. 
Allen teaches storing propellant for transfer to another satellite/payload (abstract) and devices for transfer of the propellant to the satellite/payload before it detaches from the transfer satellite/adaptor (ref. 52, [0098] “a backup fill/drain valve 52 is first mated to the drain/fill valves of the client satellites”). 
It would have been obvious to one of ordinary skill in the art at the time of filling to modify Nicholson as combined with Allen by providing the tank is able to store the propellant for transfer to the payload before the payload detaches from the adaptor in order to a ensure propellant is available to the payload if the payload is empty.

In regards to claim 11, Nicholson as combined discloses the system of claim 10, wherein the payload is a transfer vehicle that uses the propellant for propulsion (Nicholson [0056] “the pods 102 may be directly manipulated by the spacecraft servicing device 100 while not independently maneuvering and/or manipulating the pods 102 under their own power or propulsion to a location adjacent the target spacecraft’).

In regards to claim 13, Nicholson discloses the system of claim 10, but does not expressly disclose: further comprising a pump to transfer the propellant from the tank to the payload.
Allen teaches a pump to transfer propellant from a tank on a servicing spacecraft to a tank on a payload vehicle tank ([0101] “various storage tanks and routing tube system and pump mechanism, shown in the Figures provide a means for storing and routing fluid from the servicing spacecraft to associated storage tanks on the client satellite’).
It would have been obvious to one of ordinary skill in the art at the time of filling to modify Nicholson as combined with Allen by providing the system of Allen which comprises a pump to transfer the propellant from the tank to the payload in order to use different propellants to service the payload vehicles.

In regards to claim 14, Nicholson as combined discloses the system of claim 13, wherein the pump is configured to transfer the propellant from the tank to the payload (Nicholson [0090] “the pods 102 may be detached from the spacecraft 20, refueled by the spacecraft servicing device 100”, ref. 182 and ref. 100 same spacecraft servicing device) when the launch vehicle reaches an orbit at which the payload separates from the launch vehicle (Nicholson [0090)).

In regards to claim 15, Nicholson as combined discloses the system of claim 11, but does not expressly disclose: wherein the pump is disposed inside the payload. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the pump inside the payload in order to increase available space inside of the transfer vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

In regards to claim 16, Nicholson as combined discloses the system of claim 11, but does not expressly disclose: wherein the tank is permanently mounted inside the cavity (Darooka as suggested in Figs. 5 and 6 ref. 150, mounted within the adaptor ring, accordingly permanently mounted).

In regards to claim 22, Nicholson as combined discloses the system of claim 10, wherein the adapter structure conforms to a format of an evolved expendable launch vehicle (EELV) secondary payload adapter (ESPA) (Nicholson ([0036)]).

Independent claim 23 is of similar scope as claim 10 and is similarly rejected using references Nicholson in view of Darooka in view of Allen in view of Kutter.
Nicholson as combined further discloses: at least one port to removeably receive the transfer vehicle and release the transfer vehicle when the launch vehicle reaches an initial orbit (Nicholson [0036] discloses (EELV) secondary payload adapter which releases a secondary payload/satellite when ref. 10 reaches an orbit and is capable of performing the claimed limitation).

In regards to claim 24, Nicholson as combined discloses the adapter structure of claim 23, wherein the tank is accessible to the transfer vehicle via the at least one port (Nicholson [0040] “Spacecraft servicing device 100 may facilitate providing services to the spacecraft 20 including...refueling” accordingly providing access to the tank in ref. 182).

In regards to claim 25, Nicholson discloses a method for providing propellant in space, the method comprising:
providing an adapter structure (ref. 182) for removeably coupling a payload (ref. 102) to a launch vehicle ([0036] discloses launch vehicle), wherein the payload detaches from the launch vehicle upon reaching an initial orbit ([0055]), and wherein the adapter structure includes (i) at least one port ([0036] discloses (EELV) secondary payload adapter (ESPA) accordingly comprising a port for secondary payload) in one or more walls enclosing a cavity (ref. 182 wall/sides enclosing internal cavity), via which the payload removeably couples to the adapter structure (Fig. 2L discloses payload coupled to adaptor, [0055] discloses release of ref. 102),
Nicholson does not expressly disclose as taught by Darooka:
(ii) a tank disposed inside the cavity (Darooka teaches a tank disposed within a cavity of a payload adaptor (Fig. 5 and 6 ref. 150).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nicholson with Darooka by providing a tank of Nicholson is disposed within the cavity of the adaptor structure in order to conserve external space to on the payload adaptor.
Nicholson as combined does not expressly disclose:
providing a propellant inside the tank, including filling the tank with the propellant before launch;
Allen teaches providing and filling a propellant tank before launch ([0082] “the propellant Storage Tanks...are filled with propellant prior to launch’).
It would have been obvious to one of ordinary skill in the art at the time of filling to modify Nicholson as combined with Allen by providing the tank is filled with propellant before launch in order to supply a greater amount of propellant to serviced payload vehicles.
Nicholson as combined further discloses:
causing the adapter structure to separate from the launch vehicle subsequently to the payload detaching from the launch vehicle (Nicholson [0036]), to enter a certain orbit (Nicholson [0034] “the pod resupply device with the mission extension pods may be placed in a geosynchronous orbit (GEO) or other orbits while the spacecraft servicing device rendezvous to its location’); and
while the adaptor structure remains at a certain orbit (Nicholson [0034] “the pod resupply device with the mission extension pods may be placed in a geosynchronous orbit (GEO) or other orbits while the spacecraft servicing device rendezvous to its location”, accordingly the device remains at orbit during the rendezvous/refueling), providing access to the tank to a spacecraft that docks with the adapter structure at the certain orbit (Nicholson [0090] “the pods 102 may be detached from the spacecraft 20, refueled by the spacecraft servicing device 100 or resupply device 30, and reattached to the spacecraft 20”).

In regards to claim 35, Nicholson discloses the method of claim 25, but does not expressly disclose: providing a pump to transfer the propellant from the tank to the spacecraft.
Allen teaches a pump to transfer propellant from a tank on a servicing spacecraft to a tank on a payload vehicle tank ([0101] “various storage tanks and routing tube system and pump mechanism, shown in the Figures provide a means for storing and routing fluid from the servicing spacecraft to associated storage tanks on the client satellite’).
It would have been obvious to one of ordinary skill in the art at the time of filling to modify Nicholson as combined with Allen by providing the system of Allen which comprises a pump to transfer the propellant from the tank to the payload in order to use different propellants to service the payload vehicles.

In regards to claim 38, Nicholson as combined discloses the method of claim 25, wherein the adapter structure conforms to a format of an evolved expendable launch vehicle (EELV) secondary payload adapter (ESPA) (Nicholson [0036] “Evolved Expendable Launch Vehicle (EELV) Secondary Payload Adaptor (ESPA or ESPA ring)”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./           Examiner, Art Unit 3642                                                                                                                                                                                             

/MEDHAT BADAWI/           Primary Examiner, Art Unit 3642